Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 2/28/2022 has been entered.  Claims 1-6 were cancelled and claims 7-10 were added.  Claims 7-10 correspond to previously allowed claims 3-6.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art Manetsch et al. (US 2016/0116482) teach target binding molecules which are acylsulfonamides selected from SZ10TA40, SZ11TA40, SX12TA42, SZ35TA24 and SZ10TA2 which bind to Bcl-2 proteins.  Bettencourt et al. (US 2013/0281511; October 24, 2013) teach that porphyria is a disorder related to expression of an ALAS1 gene.  The present invention is novel because at the time of invention the compounds were not known to be used in methods of treating porphyria and there is no evidence that acylsulfonamides would be useful in treating porphyria since they were only known to target Bcl-2-proteins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617